Citation Nr: 1732410	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  11-09 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to service connection for bilateral kidney cysts, to include as due to exposure to contaminated water at Camp Lejeune.

2. Entitlement to service connection for benign scrotal cysts, claimed as groin cysts, to include as due to exposure to contaminated water at Camp Lejeune.

3. Entitlement to service connection for a skin condition, to include a skin condition manifested on the scalp with unusual hair loss pattern, and basal cell carcinoma, to include as due to exposure to contaminated water at Camp Lejeune.


REPRESENTATION

Appellant represented by:	Maxwell D. Kinman, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1962 to October 1966.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont. The case has since been transferred to the RO in Louisville, Kentucky.

In September 2012, a Travel Board hearing was held before the undersigned Veterans Law Judge and a transcript of that hearing is of record.

In May 2014, the Board remanded the case for additional development. In a December 2015 decision, the Board denied the Veteran's claims and he appealed the decision to the United States Court of Appeals for Veterans Claims (Court). In a February 2017 Memorandum Decision, the Court vacated the Board decision and remanded the claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

As noted above, in February 2017, the Court vacated the Board's December 2015 decision denying the Veteran's claim to service connection for bilateral kidney cysts; benign scrotal cysts, claimed as groin cysts; and skin condition, to include a skin condition manifested on the scalp with unusual hair loss pattern, and basal cell carcinoma, to include as due to exposure to contaminated water at Camp Lejeune. Notably, the Court took issue with the August 2015 VA examination in regard to the claimed issues. The Court found the August 2015 VA examination was inadequate as it lacked a reasoned rationale explaining the medical opinions provided. 

As such, the Board in compliance with the Court's remand finds the previous August 2015 VA opinion on record to be inadequate and must remand for a supplemental opinion discussing the examiner's determination, which considers the entire claims folder. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran the opportunity to identify any pertinent outstanding treatment records, both VA and private, for his bilateral kidney cysts; benign scrotal cysts, claimed as groin cysts; and skin condition, to include a skin condition manifested on the scalp with unusual hair loss pattern, and basal cell carcinoma. The AOJ should secure any necessary authorizations. The Veteran shall be informed of his right to request a hearing in order to identify what evidence is necessary to substantiate his claim. If any requested outstanding records cannot be obtained, the Veteran should be notified of such.

2. After associating all newly acquired records with the claims file, obtain a supplemental clinical opinion from an appropriate medical provider. The clinician is requested to furnish the following opinions:

 a.) Whether it is at least as likely as not (50 percent or greater) that the Veteran's bilateral kidney cysts is related to, or aggravated by his active military service;

b.) Whether it is at least as likely as not (50 percent or greater) that the Veteran's bilateral kidney cysts is related to exposure to contaminated water at Camp Lejeune;

c.) Whether it is at least as likely as not (50 percent or greater) that the Veteran's benign scrotal cysts, claimed as groin cysts, is related to, or aggravated by his active military service;

d.) Whether it is at least as likely as not (50 percent or greater) that the Veteran's benign scrotal cysts, claimed as groin cysts is related to exposure to contaminated water at Camp Lejeune;

e.) Whether it is at least as likely as not (50 percent or greater) that the Veteran's skin condition, to include a skin condition manifested on the scalp with unusual hair loss pattern, and basal cell carcinoma, is related to, or aggravated by his active military service; and

f.) Whether it is at least as likely as not (50 percent or greater) that the Veteran's skin condition, to include a skin condition manifested on the scalp with unusual hair loss pattern, and basal cell carcinoma is related to exposure to contaminated water at Camp Lejeune.

The examiner is required to provide a complete rationale for all opinions rendered, based on the physician's clinical experience, medical expertise, and established medical principles. Reference to relevant evidence of record should be included, as appropriate. Any opinion provided must contain not only a clear conclusion with supporting data, but must also contain a reasoned medical explanation connecting the two.

If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3. Following the completion of the foregoing, and after undertaking any other development deemed necessary, readjudicate the claims on appeal. If any of the benefits sought on appeal remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response. Thereafter, the appeal should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




